Filed 4/15/16 In re Natalie S. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re NATALIE S., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                                F072476

         Plaintiff and Respondent,                                       (Super. Ct. Nos. 15CEJ600404-1 &
                                                                                 15CEJ600404-1A)
                   v.

NATALIE S.,                                                                              OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gregory T.
Fain, Judge.
         Arthur L. Bowie, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Detjen, Acting P.J., Franson, J. and Peña, J.
       This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 and In re
Kevin S. (2003) 113 Cal. App. 4th 97, 119, which extended Wende review to a minor’s
first appeal in a delinquency case. Having reviewed the record as required by those
opinions, we affirm.
                              STATEMENT OF THE CASE
       On June 17, 2015, the Fresno County District Attorney’s Office filed a wardship
petition under section 602 of the Welfare and Institutions Code, alleging that Natalie S.
was under the influence of methamphetamine (Health & Saf. Code, § 11550, subd. (a);
count 1) and gave false information to a police officer (Pen. Code, § 148.9, subd. (a);
count 2).1 On July 21, the Fresno County District Attorney’s Office filed a second
wardship petition under Welfare and Institutions Code section 602, alleging Natalie
unlawfully possessed acetaminophen and hydrocodone bitartrate, a controlled substance,
in violation of Health and Safety Code section 11350, subdivision (a).
       On July 22, a plea agreement was reached. Natalie waived her constitutional
rights pursuant to Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal. 3d
122. (See In re Ronald E. (1977) 19 Cal. 3d 315, 320-321, abrogated on another ground
by People v. Howard (1992) 1 Cal. 4th 1132, 1174-1178, as stated in People v. Mosby
(2004) 33 Cal. 4th 353, 360-361.) The court advised her of the consequences of admitting
the allegations, including that the maximum possible period of confinement was one year
four months. Natalie then admitted count 1 of the first petition and the allegation
contained in the second petition. For purposes of a factual basis (Cal. Rules of Court,
rule 5.778(f)(6); see Pen. Code, § 1192.5), she stated, with respect to the first petition,
that she was “high on meth,” and, as to the second petition, that she had a bottle full of
prescription pills in her bag that were not prescribed to her. In light of the plea, count 2


1      Unspecified references to dates in the statement of the case and facts are to the
year 2015.


                                              2.
of the first petition was dismissed upon the prosecutor’s motion, reserving the right to
comment and restitution.
       The juvenile court found notice had been given as required by law; Natalie’s
name, date of birth, and county of residence were as set forth on the petition; Natalie
knowingly and intelligently waived her rights; Natalie understood the nature of the
conduct alleged and the consequences in each petition; Natalie’s admissions were freely
and voluntarily made; there was a factual basis for each admission; the allegations of the
petitions as admitted were true; Natalie came within the provisions of section 602 of the
Welfare and Institutions Code; and the offenses were misdemeanors by law.
       The disposition hearing took place on August 12. After a lengthy discussion of
the drug treatment options that were available and appropriate for Natalie’s
circumstances, the court declared Natalie a ward of the court, placed her on probation on
various terms and conditions until September 12, 2016, and remanded her to the Fresno
County Juvenile Justice Center’s substance abuse unit for 180 days.
       Natalie filed a timely notice of appeal.
                                          FACTS
       At approximately 9:40 a.m. on April 14, a Clovis police officer was dispatched to
a residence where Natalie, a reported runaway, was staying. When the officer located
Natalie, who was with an adult male, she refused to speak. The adult male gave Natalie’s
name to the officer. Natalie then admitted she had “snorted” approximately three grams
of methamphetamine in the last five days. Natalie’s blood tested positive for
methamphetamine and marijuana.
       At approximately 1:00 p.m. on June 16, officers responded to a report of narcotics
activity at the Hilton Garden Hotel in Clovis. The hotel manager, Chris Milton, related
he had received complaints from guests, stating there was smoke coming from room 416.
Milton went to the room, where a female answered the door. Neither she nor a male in



                                             3.
the room were registered hotel guests, and Milton asked them to leave. Milton
subsequently found drug paraphernalia in the room, as did the officers.
       Around 2:50 p.m. that same day, officers returned to the hotel in response to a call
that four people were collecting their belongings from room 416. Natalie was one of
these individuals. Her purse, inside of which was a prescription pill bottle containing
27 pills that had not been prescribed to her, was found in a vehicle belonging to one of
the subjects.
       In an interview with the probation officer, Natalie reported she had “snorted” or
smoked methamphetamine on a daily basis for the last two years. She said she smoked
marijuana once a month, and also took prescription medication when she could obtain it.
Natalie related that she wanted to stop using drugs and felt she could be successful in
treatment.
                            APPELLATE COURT REVIEW
       Natalie’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende, supra, 25 Cal. 3d 436; In re Kevin S., supra, 113
Cal. App. 4th 97.) The opening brief also includes the declaration of appellate counsel,
stating that Natalie was advised she could file her own brief with this court. By letter
dated February 3, 2016, we invited Natalie to submit additional briefing. To date, she has
not done so.
       After independent review of the record, we conclude there are no reasonably
arguable legal or factual issues.
                                      DISPOSITION
       The judgment is affirmed.




                                              4.